Exhibit 99.1 FOR IMMEDIATE RELEASE February 1, 2017 ART’S WAY MANUFACTURING ANNOUNCES FISCAL 2 Conference Call Scheduled For February 2, 2017 ARMSTRONG, IOWA, February 1, 2017 – Art’s Way Manufacturing Co., Inc. (NASDAQ: ARTW), a diversified, international manufacturer and distributor of equipment serving agricultural, research and steel cutting needs, announces its financial results for 2016. In conjunction with the release, the Company has scheduled a conference call for Thursday, February 2, 2017 at 10:00 AM CT. Marc H. McConnell, Chairman of the Board of Directors of Art’s Way Manufacturing, and Carrie Gunnerson, President and Chief Executive Officer will be leading the call to discuss fiscal 2016 financial results. What: Art’s Way Manufacturing, Inc. Fiscal 2016 Financial Results. When: Thursday, February 2nd, 2017 10:00 AM CT. How: Live via phone by dialing (877) 358-7309. Code: Art’s Way Manufacturing. Participants to the conference call should call in at least 5 minutes prior to the start time. A replay of the call will be archived on the Company’s website for 12 months. www.artsway-mfg.com / For the Twelve Months Ended (Continuing Operations, Consolidated) November 30, 2016 November 30, 2015 Sales $ $ Operating Income (Loss) $ ) $ ) Net Income (Loss) $ ) $ ) EPS (Basic) $ ) $ ) EPS (Diluted) $ ) $ ) Weighted Average Shares Outstanding: Basic Diluted Sales: Our consolidated net sales for continuing operations totaled $21,558,000 for the fiscal year ended November 30, 2016, which represents an 18.1% decrease from our consolidated net sales from continuing operations of $26,326,000 in 2015. The decrease in revenue is primarily due to decreased sales of our Agricultural Products segment. As expected, in fiscal year 2016 we experienced decreased demand across the board in Agricultural Products. Our consolidated gross profit decreased as a percentage of net sales to 24.7% in 2016 from 26.3% of net sales in 2015. Measures taken during the year to control our costs helped preserve gross profit but did not completely offset the impact of declining revenues as compared to relatively stable fixed costs. Our consolidated operating expenses decreased by 17.7%, from $6,989,000 in 2015 to $5,751,000 in 2016. Selective investment was made in new product development during the year, and the results of such efforts are anticipated to contribute to results in 2017. In addition to our work to reduce expenses, we also had a $618,729 non-cash expense recognized in August 2015 for the impairment of goodwill associated with the 2012 acquisition of Universal Harvester. Loss from Continuing Operations : Consolidated net loss for the 2016 fiscal year was $(426,000) for continuing operations, compared to net loss of $(310,000) in the 2015 fiscal year for continuing operations, an increase of $116,000. This increased loss is primarily a result of soft demand that resulted in lower net sales, but our analysis of the realizability of our Canadian net operating loss tax benefits also contributed to our increased loss. Loss from operations at our discontinued Pressurized Vessels segment was $(598,000) in the 2016 fiscal year compared to $(327,000) in the 2015 fiscal year. Loss per Share : Loss per basic and diluted share for continuing operations for fiscal 2016 was $(0.10), compared to loss per share of $(0.08) for the same period in fiscal 2015. Loss per basic and diluted share for discontinued operations for fiscal 2016 were $(0.10) compared to $(0.06) for the same period in fiscal 2015. Total net loss per share in fiscal 2016 was $(0.20) per share compared to $(0.14) per share for the same period in fiscal 2015. Chairman of the Art’s Way Board of Directors, Marc H. McConnell reports, "
